Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 44-80 in the reply filed on 07/01/2022 is acknowledged.  The traversal is on the ground(s) that claims 44, 81, 85 and 86 have unity through “a method according to claim 44” because cited art Igekami does not disclose or suggest features B and C of “a method according to claim 44”.  This is found to be persuasive.    Hence, the requirement made on 05/23/2022 is withdrawn.   Claims 44-86 are pending and under examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/01/2022 and 06/05/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 44-86 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite(s) a method of dynamic adjustment for making a steel sheet where thermal treatment of a steel sheet is done, followed by a control step which includes using at least one detector to detect a deviation, and from that deviation, a new thermal path TPtarget is determined through selecting a desired final microstructure where a known product with a microstructure closest to the selected microstructure is selected, calculating a new thermal path using cooling paths, then selecting the closest thermal path to the desired microstructure, followed by performing the determined TPtarget on the steel sheet. 
The steps of limitations that appear to be abstract ideas including comparing, determining, selecting (i.e., mental processes) and calculating/recalculating (i.e., mathematical concepts). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - performing the determined thermal path onto a steel sheet as recited in Step C. The heat treatment is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic heat treatment process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the determined thermal path to thermally treat a steel sheet amounts to no more than mere instructions to apply the exception using a generic thermal treatment process. Mere instructions to apply an exception using a generic thermal treatment process cannot provide an inventive concept.  The claims are not patent eligible.
As a result of rejected independent claims 44, all dependent claims are also rejected under the same statue.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112(a) have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims;(6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. See generally MPEP 2164. When the above factors are weighed, it is the Examiner's position that one skilled in the art could not practice the invention without undue experimentation.
The nature of the invention:

The invention relates to a method of dynamic adjustment for making a steel sheet where thermal treatment of a steel sheet is done, followed by a control step which includes using at least one detector to detect a deviation, and from that deviation, a new thermal path TPtarget is determined through selecting a desired final microstructure where a known product with a microstructure closest to the selected microstructure is selected, calculating a new thermal path using cooling paths, then selecting the closest thermal path to the desired microstructure, followed by performing the determined TPtarget on the steel sheet. 
The state of the prior art:

It is conventional within the prior art to select a "known" thermal treatment process that is similar to the desired final microstructure for a similar or same composition as a basis for developing a thermal treatment process. However, the prior art does not elucidate on step B1 of "a calculation substep, wherein through variation of the cooling power, new cooling paths CPx are calculated based on the product selected in Step A and TPstandard, the initial microstructure mi of the steel sheet to reach Mtarget, the heating path, the soaking path comprising Tsoaking and Tcooling, the cooling step of TPstandard is recalculated using said CPx in order to obtain new thermal paths TPx, each TPx corresponding to a microstructure mx".
The relative skill of those in the art:

The relative skill of those in the art is high.

The predictability or unpredictability of the art:

The unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately determine new cooling paths without extensive experimentation.
The breadth of the claims

The claims are very broad as to include any steel composition and any combinations of microstructure through any heat treatment path.
The amount of direction or guidance presented:


The specification provides no direction or guidance on how to perform the calculation substep B. 1).

The presence or absence of working examples:

A single example is provided in the specification as filed in paragraph [00124] of instant application specification. This example uses a low carbon steel and outlines the selected microstructures and thermal treatment steps. However, the calculation substep is not shown. Thus, this example does not show step B.1).

The quantity of experimentation necessary:

Since calculation substep B.1)  in the claims and instant specification cannot be predicted a priori but must be determined by production and testing of steels to develop and derive these calculations, one of ordinary skill in the art would be burdened with an undue amount of experimentation to perform the process within the scope of instant claim 44.
As a result of rejected independent claims 44, all dependent claims are also rejected under the same statue.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 44, The claim is indefinite as it does not recite a clear nexus between the preamble and the final process step. The examiner points out that the preamble of the claim recites "a method of dynamic adjustment for manufacturing a thermally treated steel sheet... comprising a heating section, a soaking section, and a cooling section..." However, the final step is one for "a thermal treatment step." The claim does not clearly set forth how the various sections recited in the preamble are necessarily relied upon within the method of the claim and how they ultimately relate to the final process step of "a thermal treatment step". Accordingly, it is not clear as to whether the claims are intended to be limited to the methods of manufacturing a thermally treated steel sheet including the heating, soaking or cooling sections, the myriad of mental steps recited within the body of the claim (steps A and B), or the final process step of a thermal treatment step. Should applicant desire more weight to be given to their sections, they could consider positively reciting these sections as they relate to the process steps of the body of the claim. It is presently also unclear if these sections are even used within the mental steps of the claims as written. They appear positively recited in the preamble yet there is no mention of how they relate to the body of the claim that appears to be reciting various mental steps such as controlling, selecting, calculating, etc. Appropriate clarification is required.

Instant Claim 44 discloses a "dynamical adjustment" for manufacturing a thermally treated steel sheet whereby:
in the claimed control step a sensor may detect "any deviation" (hence not defined) happening during the thermal treatment - yet no particular preference is given for sensor and therefore the kind of "deviation"  in the calculation step (performed when a deviation is detected) is not disclosed.
a new (selected) thermal treatment step which although will be crucially important to characterize the final structure of the steel sheet, yet no information over the nature of such new thermal treatment is given.
Based on above analysis, the nature of the clarity of instant claimed invention is lacking as a whole. Hence, applicant is required to amend instant claim 44 to provide clarity as needed.
In view of lack of clarity in the instant claim 44 as stated above,  subject matter of instant claim 44 is interpreted nothing more than a determination of a thermal treatment in which a path or a schedule leading to an aimed target microstructure wherein the said path or said schedule is revised and executed as a new path due to deviation of a variable or a parameter taking into consider said deviation.  
The term "closest" in line 21 of claim 44 is a relative term which renders the claim indefinite. The term "closest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 44 recites the limitation "the cooling power" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the initial microstructure mi;" in line 14. There is insufficient antecedent basis for this limitation in the claim.

Instant claim 45 recites a wide variety of process parameters are variable to control.  Among them “a failure in the heat treatment line”, “ a variation of the hot dip bath” and variation of the steel thickness” appear ambiguous as to what process parameter are used to measure or determine “ a failure in the heat treatment line”, “a variation of the hot dip bath”. 
Claim 45 recites the limitation "the hot-dip bath" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 46 recited “the phases” also appears to be lack of antecedent basis.  Second, if the phase refers to ferrite, martensite, bainite, pearlite, cementite and austenite in instant claim 44 and basic metallurgical meaning of the term “phase” defined by grain size, it should be noted shape or phase fraction are well-known term for defining a phase but not a chemical composition.   
Claim 47 lists all possible combination of phases as microstructure without term “or”.    How can a single steel sheet comprise so many different phases due to term “and” in line 13?  Applicant is required to recite all possible combination of phases as microstructure mtarget in a format of Markush group.   Second, recited term “from 5 and 25% of austenite” in line 7 is unclear since meets and bounds of austenite % is unclear.
Claim 48 line 3-4 recited “or a triplex, duplex ” followed by “and dual phase high ductility steel” is ambiguous because it is unclear whether dual phase high ductility steel is required or optional.   Second, term “high ductility” renders indefinite because tern “high” is a relative term.  Third, because term “high ductility” is a relative term, it is unclear what is the difference among dual phase, duplex and dual phase high ductility steel since they are all dual phase steel?
Claim 58 recites the limitation "the differences between phases proportions of phases present in mtarget and mx".  There is insufficient antecedent basis for this limitation in the claim due to term “the differences”.   Second, how such differences is calculated ?   Are such difference refer to “mx is the closest to  mtarget”  recited in claim 44 or something else.
Claim 60 recites the limitation "the all cooling path CPx".  There is insufficient antecedent basis for this limitation in the claim because “all cooling path” is not defined in instant claim 44 or 56.   
Claim 63 recited “in step A. 1.a)”,  it is unclear what step A.1.a) refers to according to instant claim 44.
Claim 63 cited mechanical property “formability” is not a well-known mechanical property term. What is the unit of measure to measure formability?
Claim 68 recites the limitation "the cooling sections” and “the heating sections”.  There is insufficient antecedent basis for the limitations in the claim.   
Claim 78 recites “a new calculation step B.1) is automatically performed” which is vague.  What does it mean “automatically performed”?   Second, it is merely a mental step amount to data manipulation and data gathering.
Claim 79 recites the limitation "the cooling path”.  There is insufficient antecedent basis for the limitations in the claim.  Are they referring to “new cooling paths  “ of instant claim 44 or something else.
As a result of rejected independent claims 44, all dependent claims are also rejected under the same statue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-50 of copending Application No. 16/469,930. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention claim a method of dynamic adjustment for manufacturing a thermally treated steel sheet , the method comprising a control step, a calculation step and a selection step and a new thermal treatment step.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733